Citation Nr: 0602658	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-29 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include consideration as being secondary to a service-
connected disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from May 1955 to April 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran's hypertension was not manifested until many 
years after service and is not related to active duty service 
or any incident therein.

3.  The veteran's hypertension was not caused or aggravated 
by the veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and was 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for service connection for hypertension.  In this context, 
the Board notes that a substantially complete application was 
received in August 2002.  In July 2003, the claim was 
adjudicated.  A fully compliant VCAA notice was issued in 
March 2004.  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  Although the veteran was 
not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence he wished VA to retrieve for him.  
In July 2004, the AOJ readjudicated the claim based on all 
the evidence, without taint from prior adjudications.  
Therefore, the Board finds no prejudice in the fact that the 
initial AOJ denial pre-dated VCAA-compliant notice.  
Accordingly, the Board finds that the content and timing of 
the March 2004 notice comports with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
service medical records and treatment records were obtained.  
Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, as will be discussed below, a VA examination 
with nexus opinion is not necessary.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II.  Applicable Law and Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110; 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year 
after separation from service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Hypertension is a chronic disease subject to 
presumptive service connection.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Alternatively, secondary service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The record documents that the veteran has a current 
disability of hypertension.  The earliest diagnosis of record 
is a June 2001 treatment record for hypertension.  As the 
veteran has a current disability, the question remains 
whether there was an incident in service that has been 
medically linked to his current hypertension, or whether his 
hypertension is proximately due to, or the result of, his 
service-connected diabetes mellitus.

Service medical records are negative for any complaints, 
diagnosis, or treatment of hypertension or associated 
symptoms.  A January 1967 medical examination report includes 
a blood pressure reading of 139/88; there is no diagnosis or 
discussion of hypertension or risk for hypertension.  A 
February 1967 Medical Board report also reveals no finding of 
hypertension.  Because there is no in-service event involving 
hypertension, direct service connection is not warranted.

The Board notes that presumptive service connection for a 
chronic disease is not warranted either.  An August 1967 VA 
examination includes a blood pressure reading of 130/70.  A 
May 1979 VA medical certificate includes a blood pressure 
reading of 110/80.  The first record of a diagnosis of 
hypertension does not occur until June 2001.  Because more 
than one year passed between the veteran's separation from 
service and the earliest manifestation of hypertension, the 
presumption does not apply.  

Regarding the issue of secondary service connection, the 
veteran has not provided any opinions from doctors, or any 
other medical evidence, in support of his claim that his 
hypertension is due to or the result of his service-connected 
diabetes mellitus.  Although the veteran has received private 
medical treatment for his hypertension, this private medical 
evidence fails to indicate a nexus between the veteran's 
current hypertension and his diabetes mellitus.  Despite the 
veteran's written contentions in support of his claim, it is 
now well established that lay statements cannot be used to 
establish a nexus between a current disability and service.  
Although a lay statement can establish an event occurred in 
service, a lay person without medical training, such as the 
veteran, is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities, such as 
hypertension.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

VA will provide a medical examination or obtain a medical 
opinion if VA determines it is necessary to decide the claim.  
An examination or opinion is "necessary" if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but indicates that the 
claimed disability may be associated with the established 
event, disease, or injury in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, there is no evidence (other than the veteran's 
allegations) indicating a nexus between the service-connected 
diabetes and the hypertension.  Therefore a VA examination or 
opinion is not necessary.

Overall, the preponderance of the evidence of record is 
against finding a nexus between the veteran's hypertension 
and his service-connected diabetes mellitus.  Because the 
preponderance of the evidence is against such a nexus, 
service connection for hypertension on a secondary basis must 
be denied.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for hypertension.  
The evidence of record does not indicate such a disability 
had its onset during active military service or manifested to 
a compensable degree within a year thereafter, or is due to 
or the result of a service-connected disability.  As a 
preponderance of the evidence is against the award of 




service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


